         Case 7:21-cv-04673-NSR Document 16 Filed 06/14/21 Page 1 of 8




Memorandum Endorsement                             6/14/2021

Joseph Hauser III & Joseph T. Hauser, Jr. v. State Farm Mutual Automobile Insurance Co.,
7:21-cv-04673 (NSR)
On June 14, 2021, Defendant State Farm Mutual Automobile Insurance Company
(“Defendants”) filed the attached letter motion requesting a pre-motion conference in order to
discuss its proposed motion to dismiss Plaintiffs Joseph Hauser, III and Joseph T. Hauser, Jr.
(collectively “Plaintiffs”) Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (ECF No. 15.)
Plaintiffs’ Complaint was initially filed in state court after this case was already removed to
federal court. This Court reminds Plaintiffs that it needs to secure remand of this matter to state
court if it wishes to proceed with filing operative documents in the state court. Pursuant to 28
U.S.C. § 1446(d) “all state-court proceedings must cease once a notice of removal has been filed,
unless and until the action is remanded to state court . . . Accordingly, any [post-removal] action
[the plaintiff] may have taken to amend the complaint is state court is a nullity, without effect on
the case or its removability.” Kane v. St. Raymond’s Roman Cath. Church, No. 14-cv-7028,
2015 WL 4270757, at *3 (S.D.N.Y. July 13, 2015). Here, Plaintiffs filed their Verified
Complaint in state court on June 6, 2021, even though the notice of removal had been filed on
May 25, 2021. Accordingly, the post-removal attempt to proceed with pleadings in state court is
a nullity. Nonetheless, Plaintiffs have subsequently appropriately filed their complaint in this
Court (see ECF No. 13) and Defendant’s request for leave to file a motion to dismiss has
ripened.
Accordingly, the Court denies Defendant’s request for a pre-motion conference, waives its pre-
motion conference requirement, and grants Defendant leave to file its proposed motion to
dismiss pursuant to the following briefing schedule:
   1. Defendant is to serve (not file) its moving papers on July 14, 2021;
   2. Plaintiffs are to serve (not file) their opposition papers on August 13, 2021; and
   3. Defendant is to serve its reply papers on August 30, 2021.
All motion documents shall be filed by the respective parties on the reply date, August 30, 2021.
The parties shall provide two courtesy copies of their respective motion papers to Chambers on
the date they are served upon opposing counsel. As long as Judge Román’s Emergency Rules
remain in place, the parties shall also provide electronic courtesy copies of their respective
motion papers to Chambers via email as the documents are served.
The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 15.


Dated: June 14, 2021
       White Plains, New York
Case 7:21-cv-04673-NSR Document 16 Filed 06/14/21 Page 2 of 8
          Case 7:21-cv-04673-NSR Document 16
                                          15 Filed 06/14/21 Page 3
                                                                 2 of 8
                                                                      2

HURWITZ & FINE, P.C.

Nelson S. Roman, US District Judge
United States Courthouse
June 14, 2021
Page 2

as set forth by the Court of Appeals in the seminal case of N.Y. Univ. v. Contl. Ins. Co., 87 N.Y.2d
308, 315-316 (1995). Importantly, the Court of Appeals has held that extra-contractual damages
for “bad faith” are only recoverable where there is a recognizable cause of action in tort that is
“independent of the contract”. Among other things, no tortious conduct separate and distinct from
the breach of contract claim has been alleged. Plaintiff’s Complaint contains no allegations that
State Farm’s alleged conduct was actionable as an independent tort, let alone tortious conduct of
an egregious nature as set forth in Walker v. Sheldon, 10 N.Y.2d 401, 404-405 (1961).

The demand for attorneys’ fees must also be dismissed. New York courts are well-settled that
attorneys’ fees are not recoverable in this alleged breach of contract action due to a controversy
with a carrier over coverage, even if the carrier was to lose the controversy and be held responsible
for the risk. Liberty Surplus Ins. Corp. v. Segal Co., 420 F.3d 65, 67 (2d Cir.2005)
(quoting Employers Mut. Cas. Co. v. Key Pharms., 75 F.3d 815, 824 (2d Cir.1996)).

It is my understanding from the Individual Practices (3.,A., ii.) that this letter request will stay the
deadline for State Farm’s responsive pleading set forth in the June 8, 2021 Order, which says that
the responsive pleading deadline is held in abeyance through June 14, 2021. Please let me know
if my understanding is incorrect in this regard and, in the alternative, we will file an answer today
and then seek permission for a Fed. R. Civ. P. 12(c) motion instead.

Thank you for your attention to this request. We look forward to hearing from you.


                                                       Very truly yours,

                                                       HURWITZ & FINE, P.C.




                                                       Scott D. Storm

SDS:

Enclosure: Verified Complaint


cc:     Wayne A. Gavioli, Esq.
        via email: Wgav2@aol.com
Case
 Case7:21-cv-04673-NSR
      7:21-cv-04673-NSR Document
                         Document15-1
                                  16 Filed
                                      Filed06/14/21
                                            06/14/21 Page
                                                      Page41ofof85
Case
 Case7:21-cv-04673-NSR
      7:21-cv-04673-NSR Document
                         Document15-1
                                  16 Filed
                                      Filed06/14/21
                                            06/14/21 Page
                                                      Page52ofof85
Case
 Case7:21-cv-04673-NSR
      7:21-cv-04673-NSR Document
                         Document15-1
                                  16 Filed
                                      Filed06/14/21
                                            06/14/21 Page
                                                      Page63ofof85
Case
 Case7:21-cv-04673-NSR
      7:21-cv-04673-NSR Document
                         Document15-1
                                  16 Filed
                                      Filed06/14/21
                                            06/14/21 Page
                                                      Page74ofof85
Case
 Case7:21-cv-04673-NSR
      7:21-cv-04673-NSR Document
                         Document15-1
                                  16 Filed
                                      Filed06/14/21
                                            06/14/21 Page
                                                      Page85ofof85
